DETAILED ACTION
         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

                                             Information Disclosure Statement
1.      The information disclosure statements (IDS) submitted and are in compliance with the provisions of 37 CFR 1.97. According, the information disclosure statement is being considered by the Examiner.
                                                                Examiner Notes
2.	Examiner cites particular paragraphs, columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 102 
3.     The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


4.     Claims 11-14, 17-18, 23-24, 26-27, 39, 43 and 44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (US Pat. 9444577; hereinafter “Zhang”).
          Regarding claim 11, Zhang discloses a method for wirelessly calibrating/testing a beamforming network of a multi-antenna transmitter (18) of a device under test (51), the method comprising:            wirelessly transmitting a first signaling information between the device under test (51) and a device tester (31), the first signaling information indicating a calibration request, wherein the first signaling information is transmitted by the device under test or the device tester (see at least in Col. 12 lines 30-45),         estimating, in response to the first signaling information, channel transfer function matrices between active antenna ports of the multi-antenna transmitter of the device under test and antenna ports of the device tester using reference signals wirelessly transmitted from the device under test to the device tester (see at least in Col. 12 lines 45 to Col. 13 lines 25);         selecting or estimating equalizer matrices using the estimated channel transfer function matrices or the information derived therefrom (see at least in Col. 8 line 66 to Col. 9 line 17, Col. 12 line 45 to Col. 13 lines 25; Col. 20 lines 46-60). 
          Regarding claim 12, Zhang discloses the method according to claim 11, wherein the multi-antenna transmitter of the device under test comprises a beamforming network (24, 34) comprising a plurality of antenna ports and a plurality of RF ports (see Fig. 1); wherein the reference signals are wirelessly transmitted from the device under test to the device tester using specific beamforming network operating parameters (see col. 8 lines 49-60). 
          Regarding claim 13, Zhang discloses the method according to claim 12, wherein the method comprises: wirelessly transmitting, in response to the first signaling information, a second signaling information, the second signaling information indicating at least one out of active antenna  ports, active RF ports and a configuration of the beamforming network (see steps 212-214 in Fig. 2).          Regarding claim 14, Zhang discloses the method according to claim 12, wherein each active antenna port of the beamforming network is connected to exactly to one RF port of the beamforming network (see Fig. 4).           Regarding claim 17, Zhang discloses the method according to claim 11, wherein the method comprises: wirelessly transmitting a third signaling information from the device tester to the device under test, the third signaling information indicating that the estimation of the channel transfer  function matrices is finished (see step 218 in Fig. 2).
          Regarding claim 18, Zhang discloses the method according to claim 11, wherein the method comprises: wirelessly transmitting a fourth signaling information from the device under test to the device tester, the fourth signaling information indicating a calibration data request, wherein the equalizer matrices or the information derived therefrom is transmitted from the device tester to the device under test in response to the fourth signaling information (see steps in Figs. 14a-b).
         Regarding claim 23, Zhang discloses a method for wirelessly calibrating a transmit module of a multi-antenna transmitter (18) of a device under test (51), the method comprising:         wirelessly transmitting a first signaling information between the device under test and a device tester (31), the first signaling information indicating a calibration request, wherein the first signaling information is transmitted by the device under test or the device tester (see at least in Col. 12 lines 30-45);            estimating, in response to the first signaling information, channel transfer function matrices between RF ports of the multi-antenna transmitter of the device under test and antenna ports of the device tester using reference signals wirelessly transmitted from the device under test to the device tester (see at least in Col. 12 lines 45 to Col. 13 lines 25);          selecting or estimating equalizer matrices using the estimated channel transfer function matrices or the information derived therefrom (see at least in Col. 8 line 66 to Col. 9 line 17, Col. 12 line 45 to Col. 13 lines 25; Col. 20 lines 46-60).
          Regarding claim 24, Zhang discloses the method according to claim 23, wherein the multi-antenna transmitter of the device under test comprises a beamforming network comprising a plurality of antenna ports and a plurality of RF ports (see Fig. 1).
          Regarding claim 26, Zhang discloses the method according to claim 23, wherein the method comprises:  wirelessly transmitting a second signaling information from the device tester to the device under test, the second signaling information indicating that the estimation of the channel transfer function matrices is finished (see step 218 in Fig. 2). 
           Regarding claim 27, Zhang discloses the method according to claim 23, wherein the method comprises: measuring metrics specifying the transmit performance of the device under test using the selected or estimated equalizer matrices (see at least in Col. 8 line 66 to Col. 9 line 17, Col. 12 line 45 to Col. 13 lines 25).
          Regarding claim 39, Zhang discloses method for wirelessly calibrating/testing a digital transmitter module of a multi- antenna transmitter (18) of a device under test (51), the method comprising:          wirelessly transmitting a first signaling information between the device under test and a device  tester (31), the first signaling information indicating a calibration request, wherein the first signaling information is transmitted by the device under test or the device tester (see at least in Col. 12 lines 30-45),           estimating, in response to the first signaling information, channel transfer function matrices between active antenna ports or RF ports of the multi-antenna transmitter of the device under test and antenna ports of the device tester using reference signals wirelessly transmitted from the device under test to the device tester (see at least in Col. 12 lines 45 to Col. 13 lines 25);           selecting or estimating equalizer matrices using the estimated channel transfer function matrices or the information derived therefrom (see at least in Col. 8 line 66 to Col. 9 line 17, Col. 12 line 45 to Col. 13 lines 25; Col. 20 lines 46-60).
           Regarding claim 43, Zhang discloses the method according to claim 39, wherein the method comprises: measuring performance metrics specifying the performance of the digital transmitter module of the multi-antenna transmitter (Col. 7 lines 15-67).
           Regarding claim 44, Zhang discloses the method according to claim 43, wherein the method comprises: varying transmit parameters of reference signals wirelessly transmitted from the device under test to the device under tester, in order to measure the performance metrics specifying the performance of the digital transmitter module of the multi-antenna transmitter (see performing steps in Fig. 2).



5.     Claims 11, 23 and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keusgen et al. (US Pub. 20120230380; hereinafter “Keusgen”).
          Regarding claim 11 and similarly claims 23 and 39, taking claim 11 as an example, Keusgen discloses a method for wirelessly calibrating/testing a beamforming network (118) of a multi-antenna transmitter (116) of a device under test (114), the method comprising:            wirelessly transmitting a first signaling information between the device under test (114) and a device tester (102), the first signaling information indicating a calibration request, wherein the first signaling information is transmitted by the device under test or the device tester (see paragraph [0090]),         estimating, in response to the first signaling information, channel transfer function matrices between active antenna ports of the multi-antenna transmitter of the device under test and antenna ports of the device tester using reference signals wirelessly transmitted from the device under test to the device tester (see [0099-0110] see claims 15-16);         selecting or estimating equalizer matrices using the estimated channel transfer function matrices or the information derived therefrom (see [0111-0112] and claims 13 and 15). 


Claim Rejections - 35 USC § 103
6.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.     Claims 15, 25 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Emmanuel et al. (US. Pat. 9107098; hereinafter “Emmanuel”).
          Regarding claim 15 and similarly claims 25 and 45, Zhang discloses the method according to claim 12, except for explicitly specifying that activating a first group of antenna ports of the beamforming network of the device under test to acquire the active antenna ports, while deactivating the other antenna ports of the beamforming network. 
          Emmanuel discloses a MIMO wireless test system configured activating a first group of antenna ports of the beamforming network of the device under test to acquire the active antenna ports, while deactivating the other antenna ports of the beamforming network (see col. 7 lines 15-25).          It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the MIMO wireless test system of Zhang by activating a first group of antenna ports of the beamforming network of the device under test to acquire the active antenna ports, while deactivating the other antenna ports of the beamforming network as taught by Emmanuel, in order to meet the system design and specification requirement.          Regarding claim 16, Zhang and Emmanuel disclose the method according to claim 15, Emmanuel further teaches wherein the method comprises: activating a second group of antenna ports of the beamforming network of the device under test, while deactivating the other antenna ports of the beamforming network; and estimating channel transfer function matrices between the second group of active antenna ports of the multi-antenna transmitter of the device under test and antenna ports of the device tester using reference signals wirelessly transmitted from the device under test to the device tester (see col. 7 lines 15-37).


Allowable Subject Matter
8.      Claims 1-10, 19-22, 28-31, 32-37,  40-42, and 46-50 are allowed over the prior arts of record.
9.       The following is a statement of reasons for the indication of allowable subject matter:
          Regarding claim 1 and similarly claims 19, 32 and 46, the cited references, alone or in combination, do not disclose nor fairly suggest:
          “ …     wirelessly transmitting a second signaling information between the device under test and the device tester, the second signaling information indicating a precoded transmission request, wherein the second signaling information is transmitted by the device under test or the device tester; and wirelessly transmitting, in response to the second signaling information, precoded reference signals from the device tester to the device under test using precoder matrices selected or determined based on the estimated channel transfer function matrices or the information derived therefrom, to acquire interference free channels between the device tester and the device under test allowing the reference signals to be received independently at each of the active antenna ports of the multi-antenna receiver of the device under test” in combination with all other elements as claimed in claim 1. 
    As to claim(s) 2-10 and 47-50, the claims are allowed as they further limit allowed claim 1.
     As to claim(s) 20-22, the claims are allowed as they further limit allowed claim 19.
    As to claim(s) 33-37 and 40-42, the claims are allowed as they further limit allowed claim 32.

Prior Art of Record
10.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
             Wicker (U.S Pat. 9674007) discloses a test and measurement of wireless data communication systems (see specification for more details).              Karel Havel (U.S Pub. 20100008406) discloses a wireless communication apparatus compensates for phase and amplitude imbalances existing among transmit and receive branches, while also preventing likelihood information and SNR estimation error produced by such imbalance compensation (see specification for more details).

Conclusion
9.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG XUAN LE whose telephone number is (571)272-9349.  The examiner can normally be reached on M-F 9 AM-6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANG X LE/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        
5/29/2022